Exhibit 10.6
EXECUTION VERSION




AGREEMENT AND CONSENT
This AGREEMENT AND CONSENT (this “Agreement”) is effective as of November 7,
2018 by and among Sorrento Therapeutics, Inc., a Delaware corporation (the
“Company”), and the holders of warrants to purchase such number of shares of
common stock of the Company as is set forth on EXHIBIT A hereto (collectively,
the “Warrant Holders”). Capitalized terms used and not otherwise defined herein
shall have their respective meanings as set forth in those certain Convertible
Promissory Notes in an aggregate principal amount of $37,848,750, dated as of
June 13, 2018, issued by the Company (the “Notes”) pursuant to that certain
Securities Purchase Agreement dated March 26, 2018, as amended on June 13, 2018,
by and among the Company and the purchasers identified on Schedule A thereto (as
amended, the “Purchase Agreement”).
RECITALS
WHEREAS, pursuant to the Purchase Agreement, the Company issued and sold to the
Warrant Holders, and the Warrant Holders purchased from the Company: (1) the
Notes and (2) warrants to purchase an aggregate of 2,698,662 shares of common
stock of the Company, par value $0.0001 per share (the “Warrants”);
WHEREAS, the Warrant Holders hold all of the Warrants;
WHEREAS, in consideration for certain of the Warrant Holders, in their capacity
as holders of the Notes, entering into that certain Waiver and Consent, dated
November 7, 2018, by and among the Company and the Warrant Holders (the “Waiver
and Consent”), on behalf of all holders of the Notes, pursuant to which the
Warrant Holders are providing the Company with certain waivers of their rights
and certain covenants by the Company under the Purchase Agreement and the Notes
with respect to the Term Loan Agreement, dated November 7, 2018 (the “Loan
Agreement”), entered into among the Company, the several banks and other
financial institutions or entities from time to time (collectively, the
“Lenders”), and Oaktree Fund Administration, LLC, in its capacity as
administrative agent and collateral agent for the Lenders, the Company has
agreed to amend the Warrants as set forth in this Agreement; and
WHEREAS, Section 6(l) of each Warrants provides that no provision of such
Warrant may be amended, waived or modified other than by an instrument in
writing signed by the Company and the holder of such Warrant.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and with reference to the above recitals, the parties hereby agree as
follows:
1.
Amendment to Warrants. In consideration for the Warrant Holders entering into
the Waiver and Consent, the Company hereby agrees that, the reference to “$8.77”
in each of the Warrants is hereby amended and restated to read “$3.28”.

2.
Ratification. Except as modified by this Agreement and Consent, each of the
Warrants shall remain in full force and effect in accordance with its terms.

3.
Governing Law. This Agreement and Consent shall be construed under the laws of
the State of California, without regard to principles of conflicts of law or
choice of law that would permit or require the application of the laws of
another jurisdiction.

4.
Successors and Assigns. Except as otherwise provided herein, the rights and
obligations of the Company and the Warrant Holders shall be binding upon and
inure to their respective benefit and the benefit of their respective successors
and assigns.

5.
Counterparts; “.pdf” copies. This Agreement and Consent may be executed in two
or more identical counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party; provided that a .pdf or other form
of electronic signature shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original, not a .pdf or other form of electronic signature.

[Signature Page Follows]

EXHIBIT A
WARRANT HOLDERS
Name
Number of Warrant Shares
Asia Pacific MedTech (BVI) Limited
713,012
Famous Sino Limited
400,000
China In Shine Investment Limited
550,000
Himark Group (Holdings) Company Limited
500,000
Success Indicator Investments Limited
500,000
Pipeline Ventures, LLC
35,650
TOTAL
2,698,662








IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT AND CONSENT
as of the date first above written.
COMPANY:
SORRENTO THERAPEUTICS, INC.


By: /s/ Henry Ji, Ph.D.                
Name:    Henry Ji, Ph.D.
Title: Chairman of the Board, President and Chief Executive Officer
    



IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT AND CONSENT
as of the date first above written.
WARRANT HOLDER:
ASIA PACIFIC MEDTECH (BVI) LIMITED
By: /s/ Nana Gu                


Name: Nana Gu                


Title:    Director                





IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT AND CONSENT
as of the date first above written.
WARRANT HOLDER:
FAMOUS SINO LIMITED
By: /s/ Guangze Wu                


Name:    Guangze Wu                


Title: Director                    



IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT AND CONSENT
as of the date first above written.
WARRANT HOLDER:
CHINA IN SHINE INVESTMENT LIMITED
By:     /s/ Chit Fung                


Name:    Chit Fung                


Title:    Director                


IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT AND CONSENT
as of the date first above written.
WARRANT HOLDER:
HIMARK GROUP (HOLDINGS) COMPANY LIMITED
By: /s/ Na O                        


Name:    Nao O                        


Title:    Director                    
WITNESS WHEREOF, the parties hereto have executed this AGREEMENT AND CONSENT as
of the date first above written.
WARRANT HOLDER:
SUCCESS INDICATOR INVESTMENTS LIMITED
By: /s/ Kang Li                    


Name:    Kang Li                    


Title:    Director                    



WITNESS WHEREOF, the parties hereto have executed this AGREEMENT AND CONSENT as
of the date first above written.
WARRANT HOLDER:
PIPELINE VENTURES, LLC
By: /s/ Patrick Lin                


Name:    Patrick Lin                


Title:    Partner                    







